BASKIN, C. J.,
after stating the facts, delivered the opinion of the court.
A Valid consideration is one of the essential and indispensable elements of a contract. By reference to the alleged contract, which was a verbal one, set out in the cross-complaint, it will be seen that the only consideration, on the part of the defendant, is its promise or agreement to solicit the sale of the plaintiffs ’ goods by its traveling salesmen, and distribute advertising matter to be furnished by plaintiffs, and that the defendant does not promise or bind itself to make any sales or orders whatever. It is elementary that one promise may be sufficient consideration for the other in an execu-tory contract, but both of the parties ■ must be bound,, or neither one is, for in the later event there is no consideration, and therefore no contract. Nearly all of the evidence contained in the record was introduced by the defendant for the purpose of proving the contract plead in the counterclaim. The president and vice-president of the defendant were the chief witnesses, and were examined and cross-examined at great length upon that matter, and the dealings between the plaintiffs and defendant were fully disclosed. While the evidence discloses the fact that the plaintiffs agreed that the defendant should have the exclusive right to sell their goods in the territory mentioned, and that they would fill all orders by the defendant therefor, there is no evidence whatever tending to show, as stated in the opinion of the trial judge, that the defendant promised and agreed to solicit the sale of plaintiffs ’ goods by its traveling salesmen or otherwise, or to sell any of the same, or .purchase or order any goods, or to do anything whatever in the premises. As the defendant made no promises, it was not bound, and incurred no liability. *115The plaintiffs’ promises were therefore without consideration, and not binding upon them. There was an entire lack of mutuality.
The judgment is affirmed, with costs.
BARTCH, J., and HART, District Judge, concur.